NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 MICHAEL OMAR DENNISON, Appellant.

                             No. 1 CA-CR 17-0016
                               FILED 2-27-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2015-145925-001 DT
                  The Honorable Gregory Como, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                           STATE v. DENNISON
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


C R U Z, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Michael
Omar Dennison has advised this court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Dennison was convicted of aggravated assault, a class six felony. Dennison
was given an opportunity to file a supplemental brief in pro per; he has not
done so. After reviewing the record, we affirm Dennison’s conviction and
sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Dennison. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3            In February 2016, a grand jury indicted Dennison on one
count of aggravated assault, a class six felony. The superior court issued
three bench warrants throughout the pendency of the case due to
Dennison’s failures to appear. Dennison, however, was present when the
court scheduled his case for trial setting, and the court further advised
Dennison of the consequences for his failing to appear. Dennison did not
appear for trial setting and the court proceeded in absentia.

¶4            At trial, the State presented the following evidence: in May
2015, Victim, S.M., and his partner, a two-man ambulance crew with the
Phoenix Fire Department, were dispatched to Dennison’s location. When
they arrived, they found Dennison conscious, lying on his side, and
vomiting. Dennison was suffering from high blood sugar and the crew
decided to transport him to the hospital after Dennison refused their
treatment. S.M. and his partner secured Dennison to a gurney and placed
him in the back of their ambulance.

¶5           Dennison requested the ambulance crew transport him to St.
Joseph’s Hospital and, because Dennison appeared stable, the crew decided


                                      2
                           STATE v. DENNISON
                            Decision of the Court

to comply with Dennison’s request.1 Shortly after, Dennison began to
vomit and S.M.’s partner, who was in the back of the ambulance with
Dennison, gave Dennison an emesis bag to vomit into. Dennison began to
vomit onto the interior walls of the ambulance and when asked to use the
emesis bag, Dennison became agitated and responded with, “f--k you.”

¶6            S.M., who was driving the ambulance, could hear a
“commotion” in the back of the ambulance and that Dennison was very
angry and using vulgar language toward his partner. S.M.’s partner asked
S.M. to initiate the ambulance lights and sirens, and S.M. decided to
transport Dennison to the nearest hospital—not St. Joseph’s Hospital—for
both Dennison’s and his partner’s safety.

¶7            When the ambulance arrived at the hospital, Dennison was
“irate” upon learning he was not at St. Joseph’s Hospital. The crew
removed the gurney from the back of the ambulance and lowered it so
Dennison could easily stand up to walk inside the hospital. S.M. reached
over Dennison to unstrap him from the gurney when Dennison swung his
emesis bag, containing approximately twenty ounces of vomit, at S.M.,
hitting him in the face with the bag, causing the contents to explode and
splash on S.M.’s face. The jury convicted Dennison as noted above.

¶8           More than one month after trial, Dennison appeared and the
superior court set the matter for sentencing. The State alleged, and the court
found prior to sentencing, that Dennison had one prior non-historical
felony conviction pursuant to Arizona Revised Statutes (“A.R.S.”) section
13-703.

¶9            The superior court conducted the sentencing hearing in
compliance with Dennison’s constitutional rights and Arizona Rule of
Criminal Procedure 26. The court found Dennison’s health to be a
mitigating factor, but it also considered Dennison’s criminal history and
that the instant aggravated assault involved a victim. The court sentenced
Dennison as a non-dangerous, repetitive offender to the less-than-
presumptive term of nine months’ imprisonment. The court gave Dennison
55 days’ presentence incarceration credit and imposed the applicable fines
and fees.



1      S.M.’s partner testified that it is common for an ambulance to
transport patients to their desired hospital, within reason. However, if the
patient presents a “legitimate, actual emergency” it is standard to transport
the patient to the closest hospital.


                                      3
                          STATE v. DENNISON
                           Decision of the Court

                               DISCUSSION

¶10           We review Dennison’s conviction and sentence for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
Counsel for Dennison has advised this court that after a diligent search of
the entire record, counsel has found no arguable question of law. We have
read and considered counsel’s brief and fully reviewed the record for
reversible error, see Leon, 104 Ariz. at 300, and find none. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. So far as the record reveals, counsel represented
Dennison at all stages of the proceedings. The sentence imposed was
within the statutory guidelines, and the superior court properly sentenced
Dennison as a repetitive offender, but to a mitigated term. See A.R.S. §§ 13-
1203(A), -1204(A)(8)(c), (E), -703(A). We decline to order further briefing
and affirm Dennison’s conviction and sentence.

¶11           Upon the filing of this decision, defense counsel shall inform
Dennison of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Dennison shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶12           For the foregoing reasons, we affirm Dennison’s conviction
and sentence.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4